Citation Nr: 1014316	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
spinal stenosis, L2-3.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran had honorable active service from April 1999 to 
January 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had requested a hearing before a travel board; 
however the Veteran failed to appear in December 2009 for a 
scheduled hearing at the RO.  His request for a hearing is 
deemed waived.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted his current claim in January 2006.  He 
was afforded a VA spine examination in July 2006.  He was 
afforded a VA joints and a VA peripheral nerves examination 
in July 2007, which included a neurological examination of 
the spine.  However, upon a review of the record, there is a 
no more recent spine examination than the 2006 examination.  
The VA treatment records taper off in the record in July 
2008.  A more recent examination, that includes measurements 
of the Veteran's range of motion is necessary for proper 
review of the Veteran's claim.  Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of duty 
to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination).  

Further, the Board notes the VA examiner in the July 2007 
examination noted his review of the Veteran's MRI.  The Board 
was unable to locate any MRI report in the record that 
included an assessment of the Veteran's spinal stenosis.  The 
Veteran's service treatment records contain a diagnosis of 
degenerative disc disease, though the 2006 and 2007 VA 
examinations include no reference to that in-service finding.  
The newly afforded VA spine examination report must address 
whether the Veteran has degenerative disc disease in his 
spine.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records for 
the Veteran from the Big Spring VA medical 
facility, in Texas, dated after December 
2007, and include them in the record.

2.  Obtain any VA MRI report pertaining to 
the Veteran's spine, from any VA medical 
facility, to include the medical 
facilities in Washington D.C. and Big 
Spring, Texas, from 2004 to present and 
include it in the claims file.

3.  Then schedule the Veteran for the 
appropriate VA spine examination to 
determine the current severity of his 
service-connected spinal stenosis, L2-3.    

a.  The claims file must be made available 
to the examiner for review, and the 
examination report must reflect that such 
review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent disabilities associated 
with the back found to be present should 
be diagnosed.   

b.  The examiner is to indicate whether 
the examiner finds degenerative disc 
disease in the Veteran's spine, a 
diagnosis noted among the Veteran's in-
service medical treatment reports.  

                c. With respect to the service-
connected spinal stenosis, (at present rated 
under DC 5238, Spinal Stenosis), the 
examiner should describe in detail all 
symptoms reasonably attributable to the 
service-connected disability and its current 
severity.  The examiner must record 
pertinent medical complaints, symptoms, and 
clinical findings.

d.  The examiner should also indicate the 
effect the service-connected disability 
has, if any, on the Veteran's current 
level of occupation.  Specifically, the 
examiner should render an opinion as to 
whether any service-connected disability 
alone causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should reflect 
review of the claims folder, and the 
discussion of pertinent evidence. 

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating claims 
by evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the benefits 
sought on appeal remain denied, furnish 
the Veteran an appropriate SSOC containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


